Mitchell, J.
This is not a proper case for a writ of prohibition. The action pending in the municipal court (forcible entry and de-tainer) is one proceeding, in the ordinary way, by summons, pleadings, trial, etc. The cause of action set forth in the complaint is within the jurisdiction of the court. The only question is whether that court has jurisdiction to try and determine the issues presented by the allegations of fraud and usury set up in the answer. If it errs in passing upon the extent of its jurisdiction in that regard, an adequate mode of review by appeal is open to the relator, and therefore a writ of prohibition ought not to issue. High, Extr. Kem. § 770; State v. Municipal Court of St. Paul, 26 Minn. 162, (2 N. W. *179Rep. 166;); State v. District Court for Ramsey Co., 26 Minn. 233, (2 N. W. Rep. 698.)
Writ quashed. —— ~" '